THE COURT.
This is a petition for a writ of mandate to compel the respondents to enter an order substituting petitioner, as trustee in bankruptcy of the estate of J. Charles King, a bankrupt, in place of said King as defendant, in an action now pending in the respondent *Page 279 
court. No showing is presented from which it appears to us that a plain, speedy and adequate remedy (Code Civ. Proc., sec. 1086) is not available to petitioner in the premises by intervention. (Code Civ. Proc., sec. 387.)
The petition is denied.
Petition for modification of opinion denied.
All the Justices concurred.